Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 6/7/21. Claims 1-8, 10-18 and 20 are pending with claims 1 and 11 in independent form.

Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: With respect to claim 1 and all its dependencies, A system for creating a physical memento with digital tracking, comprising: one or more processors; a network interface device coupled to the one or more processors; a distributed ledger network; one or more engraving tools; and a physical item memento; wherein the one or more processors are configured to receive a personal message, transmit, via the network interface device, a secure message based on the personal message to the distributed ledger network, wherein the secure message is recorded in the distributed ledger network and the secure message comprises a timestamp associated with the message; and the one or more engraving tools are configured to engrave the physical memento with information relevant to the message, wherein the physical memento is further engraved with a QR code that allows a user to retrieve information stored on the distributed ledger network relevant to the personal message. With respect to claim 11 and all its dependencies, A computer-implemented method for creating a physical 3Application No. 17/017,649 Attorney Docket No. 10060-00003 memento with digital tracking, comprising: receiving, at one or more processors, a personal message selected by a user; transmitting, at the one or more processors via a network interface device coupled to the one or more processors, a secure message based on the personal message to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH